PER CURIAM.
Appellant, Bonnie Travis Shumaker, appeals the trial court’s denial of her motion *608to correct illegal sentence filed pursuant to Florida Rule of Criminal Procedure 3.800(a). Shumaker alleges that the trial court erred in sentencing her utilizing the Criminal Punishment Code Scoresheet under Florida Rule of Criminal Procedure 3.992(a), because her criminal activity began on February 12, 1998, and the rule 3.992(a) scoresheet applies to crimes occurring on or after October 1, 1998. See Fla. R.Crim. P. 3.992(a). We agree and the state concedes error.
Section 921.001(4)(b)3., Florida Statutes (1999), states that “[fjelonies, except capital felonies, with continuing dates of enterprise shall be sentenced under the-sentencing guidelines in effect on the beginning date of the criminal activity.” See § 921.001(4)(b)3., Fla. Stat. (1999) (emphasis added). Because Shumaker was convicted of one count of grand theft over $100,000, a first-degree felony, and her criminal activity began on February 12, 1998, the trial court should have used the Sentencing Guidelines Scoresheet under Florida Rule of Criminal Procedure 3.991(a), which applies to offenses committed between October 1, 1995 and September 30, 1998. See Fla. R.Crim. P. 3.991(a), 3.992(a); § 921.001(4)(b)3., Fla. Stat. (1999).
Accordingly, we reverse and remand for resentencing utilizing the proper score-sheet.

Reversed and Remanded with Directions.

KLEIN, TAYLOR and HAZOURI, JJ., concur.